EXHIBIT 10.34

February 1, 2010

James G. Bender, Ph.D.

3 Cloverdale

Rancho Santa Margarita, CA 92688

Dear Jim

This letter sets forth the basis upon which ImmunoCellular Therapeutics, Ltd.
(the “Company”) will engage you as its Vice President – Product Development and
Manufacturing.

1. Engagement. You will be engaged on a full-time basis as Vice President –
Product Development and Manufacturing of the Company for the term and upon the
terms and conditions set forth herein, and you accept such offer of engagement.
As the Vice President – Product Development and Manufacturing, your duties will
be those that are customary for a Vice President – Product Development and
Manufacturing of a company such as the Company, including without limitation
assisting the Company in establishing and implementing plans and strategies for
the formulation and development of the Company’s product candidates, securing
and monitoring manufacturers for clinical supplies of product candidates, and
assuring that the Company’s manufacturing activities comply with all applicable
FDA requirements. You will not serve as an officer, director or consultant of
any other company during the term of this Agreement without the written consent
of the Company. You will report to the President and Chief Executive Officer of
the Company.

2. Term. The term of your engagement will be one year, commencing on February 1,
2010, unless sooner terminated by you or the Company as set forth below in
Section 7.

3. Prior Engagement. The parties hereby agree that the term of your engagement
as the Company’s part-time Vice President – Clinical Development as described in
our Agreement, dated September 1, 2009, as amended on September 14, 2009 (the
“Prior Agreement”), will terminate as of January 31, 2010 and that all of the
parties’ rights and obligations under the Prior Agreement (including your right
to work in any capacity for any other company or organization) will terminate as
of that date, except that the cash bonuses and option vesting for achieving
certain development milestones as set forth in paragraph 4(c)(ii) through
(vi) of the Prior Agreement will remain in effect for the amounts and with the
deadline dates set forth therein. The monthly vesting of 3,000 shares per month
for the option granted to you under the Prior Agreement will cease as of
January 31, 2010, and the remaining unvested portion of the shares that were to
vest monthly under that option will be cancelled as of that date. You
acknowledge that, except as set forth in the preceding sentence, you have been
paid in full by the Company for all services by you to the Company through
January 31, 2010 and have been reimbursed by the Company for all expenses
incurred through January 31, 2010.

4. Compensation. As payment in full for your services during the term of this
Agreement, the Company shall compensate you as follows:

(a) The Company will pay you a monthly cash payment of $14,166.67 for each month
during the term of the Agreement;

LOGO [g44490g62l58.jpg]



--------------------------------------------------------------------------------

James G. Bender, Ph.D.

February 1, 2010

Page 2

(b) the Company will grant you on the date of the next meeting of the Company’s
Board of Directors an option under the Company’s 2006 Equity Incentive Plan (the
“Plan”) to purchase 150,000 shares of the Company’s common stock (the “Option”),
which option grant shall be subject to approval by the Company’s shareholders of
an increase in the number of authorized shares under the Plan; and

(c) the Company will pay you the following cash bonuses and the following shares
issuable upon exercise of the Option will vest upon the Company achieving the
following milestones (the “Development Milestones”) by the following dates:

(i) complete by September 30, 2010 the tech transfer to a contract manufacturer
organization for ICT-107, including without limitation validation/qualification
runs—$10,000 and 25,000 shares;

(ii) complete by December 31, 2010 FDA acceptance of a Phase II clinical trial
plan for ICT-107—$10,000 and 25,000 shares; and

(iii) complete by December 31, 2010 enrollment of the first patient into the
Phase II clinical trial for ICT-107—$10,000 and 25,000 shares;

The monthly cash compensation shall be paid in accordance with the Company’s
regular payroll practices, and the cash compensation for achieving the
Development Milestones will be paid within 15 days of the Company achieving
those respective milestones. The Option will be an incentive stock option to the
maximum extent that is legally permitted; will have a seven-year term commencing
on the date of grant; will vest at the rate of 6,250 shares per month over the
term of this Agreement as to 75,000 shares and will vest as to the remaining
shares upon achieving the respective Development Milestones as set forth above;
will have an exercise price of the last reported trading price of the Company’s
common stock on the OTC Bulletin Board on the date of grant; and will have such
other terms and conditions as are included in the Company’s standard stock
option agreement under the Plan. The Company will have no obligation to pay you
any of the cash compensation or vest any of the shares covered by the Option
specified in this Section 4 with respect to a Development Milestone that is not
timely achieved for any reason, including a decision by the Company in its sole
discretion to delay or abandon the development of ICT-107 for any reason.

All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable
law.

5. Vacation. In addition to holidays observed by the Company, you shall be
entitled to paid vacation of two(2) weeks per year. Any such vacations are to be
taken at times mutually agreeable to you and the Company’s President. You shall
not be entitled to accrue more than four (4) weeks of accrued vacation time at
any given time. In the event that you have accrued the



--------------------------------------------------------------------------------

James G. Bender, Ph.D.

February 1, 2010

Page 3

maximum of four (4) weeks accrued and unused vacation time, you shall cease
accruing further vacation time until such time as your accrued and unused
vacation time is less than such maximum amount.]

6. Benefits. You shall be entitled to all rights and benefits for which you
shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans and
other so-called “fringe” benefits) as the Company shall make available to its
employees from time to time.

7. Expenses. The Company will promptly reimburse you for all reasonable business
expenses incurred by you in connection with the business of the Company in
accordance with regular Company policy regarding the nature and amount of
expenses and the maintenance and submission of receipts and records necessary
for the Company to document them as proper business expenses. These expenses
shall include, without limitation, out-of-pocket telephone, facsimile, office
supplies and authorized travel expenses (including mileage to Cedars-Sinai
Medical Center and to clinical manufacturer sites) but shall not include rent,
utilities or similar overhead expenses incurred by you to maintain your office
space.

8. Indemnity. To the extent permitted by California law, you agree to indemnify
and hold the Company harmless from and against any and all losses, damages,
liabilities, costs, and expenses, including attorneys’ fees, arising from or
attributable to or resulting from your gross negligence or willful misconduct in
rendering the services. You warrant and represent that you have full power and
authority to enter into and perform this Agreement and that your performance of
this Agreement will not violate the provisions of any other agreement to which
you are a party. The Company agrees to indemnify and hold you harmless from and
against any and all claims, demands, causes of action, losses, damages,
liability, costs and expenses, including attorneys fees arising out of your
services hereunder, other than those arising from or attributable to or
resulting from your gross negligence or willful misconduct. The Company will
name you as an officer on any policy of directors and officers liability
insurance it secures throughout the term of your engagement.

9. Termination. This Agreement and your rights and obligations hereunder shall,
under any of the following circumstances, terminate in advance of the time
specified in Section 2 above, and you shall have the right to receive only your
compensation that shall be accrued hereunder through the effective date of such
termination and shall have no right to receive any further compensation
hereunder from and after the time of such termination.

9.1 Death or Disability. This Agreement and your duties hereunder shall
terminate immediately upon your death or upon your becoming disabled and unable
to perform your duties under this Agreement for more than a 30-day period.

9.2 Termination by the Company. The Company may, at its option, terminate this
Agreement and your duties hereunder by written notice to you at any time without



--------------------------------------------------------------------------------

James G. Bender, Ph.D.

February 1, 2010

Page 4

cause upon 15 days written notice to you. If you are terminated without cause,
in addition to all accrued compensation, 50% of any unvested options as of the
date of termination shall vest. The Company may terminate this Agreement for
Cause (as hereinafter defined) at any time upon written notice to you. “Cause”
as used in this Agreement means that you, (i) after reasonable notice and
warning, have failed to perform your assigned duties as defined in this
Agreement, with such failure to be determined by the Board of Directors,
(ii) have materially breached any of the terms or conditions of this Agreement
and have failed to correct such breach within 15 days following written notice
from the Company of such breach, or (iii) have been charged with a felony or any
intentionally fraudulent act that materially damages, or may materially damage,
the business or reputation of the Company.

9.3 Termination by the You. You may terminate this Agreement at any time upon
written notice to the Company if the Company shall have materially breached any
of the provisions of this Agreement and has failed to correct such breach within
15 days following written notice from you of such breach.

10. Arbitration. In the event of any dispute under this Agreement, such dispute
shall be resolved by binding arbitration with JAMS/ENDISPUTE in Los Angeles,
California. The arbitrator shall be a retired judge with at least five years of
experience on the bench. This provision shall not be interpreted so as to
require arbitration of claims that the state and/or Federal Courts of California
have ruled may not be the subjects of compelled arbitration in employment
matters, nor shall it be interpreted so as to restrict any remedy, right of
appeal or discovery device available to either party in a manner that violates
the rulings of the state and/or Federal Courts of California with respect to
employment-related arbitration. This provision shall not be interpreted so as to
preclude the making of reports to governmental offices, or to preclude either
party from seeking injunctive or provisional relief in a court of appropriate
jurisdiction under such circumstances as may merit such relief.

11. Confidentiality. While this Agreement is in effect and for a period of five
years thereafter, you shall hold and keep secret and confidential all “trade
secrets” (within the meaning of California law) and shall use such information
only in the course of performing your duties hereunder; provided, however, that
with respect to trade secrets, you shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under California
law. You shall maintain in trust all such trade secrets as the Company’s
property, including, but not limited to, all documents concerning the Company’s
business, including your work papers, telephone directories, customer
information and notes, and any and all copies thereof in your possession or
under your control. Upon the expiration or earlier termination of your
employment with the Company, or upon request by the Company, you shall deliver
to the Company all such documents belonging to the Company, including any and
all copies in your possession or under your control.

12. No Conflict. You represent that your performance of all the terms of this
Agreement does not and will not breach any agreement to keep in confidence any
proprietary information acquired by you in confidence prior to the date of this
Agreement. You have not



--------------------------------------------------------------------------------

James G. Bender, Ph.D.

February 1, 2010

Page 5

brought and will not bring with you any equipment, supplies, facility or trade
secret information of any current or former employer which are not generally
available to the public.

13. License and Assignment of Rights. You acknowledge that all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets which are made by you (solely or jointly with others) within the
scope of and as part of your serving as the Company’s Vice President – Product
Development and Manufacturing (collectively referred to herein as “Inventions”)
are “works made for hire” (to the greatest extent permitted by applicable law)
and are compensated by the consideration provided by the Company as described in
this Agreement, unless regulated otherwise by the mandatory law of the State of
California. You also agree and warrant that you will not use or incorporate
third party proprietary materials into Inventions, disclose third party
proprietary information to Company or knowingly engage in any activities or use
any facilities in the course of providing services under this Agreement that
could result in claims of ownership to any Inventions being made by any third
party.

14. Applicable Law. This Agreement shall be interpreted in accordance with the
internal laws of the State of California.

We are delighted that you have agreed to continue to serve as our Vice President
– Product Development and Manufacturing and look forward to working with you to
advance the Company’s clinical development programs.

 

Very truly yours, IMMUNOCELLULAR THERAPEUTICS, LTD. By:  

/s/ Manish Singh

  Manish Singh, Ph.D.   President and Chief Executive Officer.

 

Agreed to and Accepted as of this 1st day of February 2010.

/s/ James G. Bender

James G. Bender, Ph.D.